MARSHALL, J.
This is an action for five thousand dollars damages for personal injuries. The defendant asked and was granted a. special jury, and when the case was called for trial, counsel for plaintiffs filed a motion to quash the venire on the ground that the special jury law in St. Louis violates the State and Federal Constitutions. Counsel for plaintiff in this case are the same as counsel for the plaintiff in Eckrich v. St. Louis Transit Co., found at page 621 of this volume, and the motion to quash in this case is almost literally the same as the motions to quash in the Eckrich case. In this case also the court overruled the motion, the plaintiff declined to proceed, and the court dismissed *654the ease for failure to prosecute, and from this judgment the plaintiff appealed.
Several minor points are made by respondent in this case, which were not present in the Eckrich case, but it is unnecessary to set them out, as the contention of the plaintiff that the special jury law is unconstitutional is untenable, and this necessarily must result in the affirmance of the judgment. What is said in Eckrich v. St. Louis Transit Co. applies equally to this case, and therefore it is unnecessary to repeat it here.
The judgment of the circuit court is affirmed.
All concur, except Robinson, J., absent.